DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US-20140352850-A1), hereinafter Kondo, in view of Sawamura et al. (US-9188253-B2), hereinafter Sawamura.
Regarding Claim 1, Kondo teaches a steel sheet ([0001]) which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Kondo
Citation
Relationship
C
0.05-0.14
0.04-0.08
[0033]
Overlapping
Si
0.01-1
0.2-1
[0034]
Within
Mn
1-3
1-2.3
[0035]
Within
Al
0.01-0.1
0.015-0.1
[0038]
Within
Cr
0.005-1
0.05-1.5
[0042]
Overlapping

0.003-0.3
0.005-1
[0041]
Overlapping
P
0.001-0.05
0.005-0.0085
[0036]
Within
S
0.01 or less
0.02-0.01
[0037]
Within
N
0.001-0.01
0.001-0.01
[0039]
The Same
Nb
0.005-0.06
0.01-0.025
[0040]
Within
Ti
0.005-0.13
0.01-0.025
[0040]
Within
V
0.003-0.2
0.005-1
[0041]
Overlapping
B
0.0003-0.003
0.0005-0.01
[0042]
Overlapping





Microstructure




Ferrite & Bainite
97-99
Ferrite: 80-95
Bainite: 5-20
[0063]
[0065]
Encompassing
Martensite & Austenite
1-3
Martensite & Austenite: less than 8
[0066]
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Sawamura teaches a steel similar to that according to Kondo with a lower limit of carbon of 0.07% in order to beneficially control the YS to a desired value (Col. 8 L. 24-28), and an upper limit of vanadium of 0.02% in order to beneficially control the YS via an n value (Col. 9 L. 54-55).
It would be obvious to a person having ordinary skill in the art to apply the lower limit of carbon and the upper limit of vanadium according to Sawamura to the steel according to Kondo in order to beneficially control the yield strength as discussed above.

Table 2
Element
Claim
Kondo in view of Sawamura
Citation
Relationship
C
0.05-0.14
0.07-0.08
[0033]
Within
Si
0.01-1
0.2-1
[0034]
Within
Mn
1-3
1-2.3
[0035]
Within
Al
0.01-0.1
0.015-0.1
[0038]
Within
Cr
0.005-1
0.05-1.5
[0042]
Overlapping
Mo
0.003-0.3
0.005-1
[0041]
Overlapping
P
0.001-0.05
0.005-0.0085
[0036]
Within
S
0.01 or less
0.02-0.01
[0037]
Within
N
0.001-0.01
0.001-0.01
[0039]
The Same
Nb
0.005-0.06
0.01-0.025
[0040]
Within
Ti
0.005-0.13
0.01-0.025
[0040]
Within
V
0.003-0.2
0.005-0.02
[0041]
Within
B
0.0003-0.003
0.0005-0.01
[0042]
Overlapping





Microstructure




Ferrite & Bainite
97-99
Ferrite: 80-95
Bainite: 5-20
[0063]
[0065]
Encompassing
Martensite & Austenite
1-3
Martensite & Austenite: less than 8
[0066]
Encompassing



Kondo does not explicitly teach a [C]* value of 0.022 or more and 0.1 or less where [C]*=([C]+[N]) - ([C]+[N]) *S and S = ([Nb]/93+[Ti]/48+[V]/51+[Mo]/96)/([C]/12+[N]/14)
However, by the composition above, Kondo in view of Sawamura exhibits a value of S of 0.33-5.28 and a value of [C]* of (-0.4)-0.066 as determined by the examiner which overlaps the claimed [C]* is 0.022 or more and 0.1 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kondo further teaches the microstructure including residual austenite and martensite in less than 8% ([0066]) which encompasses the claimed an area ratio of the martensite-austenite constituents is 1% to 3%.
Kondo does not explicitly disclose the residual austenite and martensite being martensite-austenite constituents.
Kondo does not explicitly disclose the claimed in the martensite-austenite constituents, a number of austenite structures having a diameter of 10 µm or more per a unit area is 1 x 104 /cm2 or less, including 0 /cm2, and the number of the austenite structures having a diameter of less than 10 µm per a unit area is 1 x 108 /cm2 or more.
Sawamura teaches a grain size of austenite of 0.1-2 µm in order to beneficially improve the YS and reduce fracture (Col. 7 L. 41-46) which is within the claimed number of austenite structures having a diameter of 10 µm or more per a unit area is 1 x 104 /cm2  or less, including 0 /cm2, and is within the claimed austenite structures having a diameter of less than 10 µm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Examiner notes that according to the instant specification, the claimed martensite-austenite constituents and austenite structures in the martensite-austenite constituents may be provided by utilizing a slab reheating temperature of < 1350˚C ([0066]), satisfying Relationship 1 ([0094]), and cooling to 500-700˚C ([0070]) at 10-70˚C/s ([0071]) followed by cooling to 400-550˚C ([0075]) at 10-70˚C/s ([0076]), and coiling at 400-550˚C ([0077]).
Kondo further teaches a slab heating temperature of 1150-1280˚C ([0045]) which is within the specification’s slab reheating temperature of < 1350˚C.
Kondo further teaches cooling to 600-700˚C at 10˚C/s or less ([0056]) which overlaps the specification’s cooling to 500-700˚C at 10-70˚C/s.
Kondo further teaches a second cooling using forced cooling with water, air blowing, mist or the like ([0056]) which overlaps the claimed cooling to 400-550˚C at 10-70˚C/s.
Kondo further teaches coiling at 450-650˚C ([0049]) which overlaps the specification’s coiling at 400-550˚C.
The composition according to Kondo as modified by Sawamura results in a value of Relationship 1 being 1.339-12.35 which overlaps the desired value of Relationship 1 of ≤ 4.
Since Kondo as modified by Sawamura teaches the composition and processing according to specification, a person having ordinary skill in the art would expect the steel according to Kondo as modified by Sawamura to exhibit the claimed an area ratio of martensite-austenite constituents is 1% to 3%, and in the martensite-austenite constituents, a number of the austenite structures having a diameter of less than 10 µm is 1 x 108 /cm2 or more.


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Kondo as modified by Sawamura teaches the claim elements as discussed above. As discussed above, Kondo as modified by Sawamura teaches a ferrite content of 80-95 and a bainite content of 5-20 which overlaps the claimed ferrite is 20% or more and bainite is 10% or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Kondo as modified by Sawamura teaches the claim elements as discussed above. Kondo further teaches a tensile strength of 590 MPa or more ([0066]) and a hole expansion ratio of 80% or more ([0076]) which results in a product of tensile strength and hole expansion ratio of at least 47200 MPa% which is within the claimed 30000 MPa% or more.
However, Kondo does not specify a temperature at which the tensile strength and hole expansion ratio are the desired values.
A person having ordinary skill in the art would expect Kondo as modified by Sawamura to exhibit the claimed product of tensile strength and hole expansion ratio at -30˚C is 30000 MPa% or more since Kondo as modified by Sawamura exhibits the claimed product of tensile strength and hole expansion ratio is 30000 MPa% or more at an unspecified temperature and further teaches the claimed composition, microstructure, and processing as discussed above.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US-20140352850-A1), hereinafter Kondo, in view of Sawamura et al. (US-9188253-B2), hereinafter Sawamura, and in view of Yasuhara et al. (US-6221179-B1), hereinafter Yasuhara.
Kondo as modified by Sawamura teaches the claim elements as discussed above. Kondo does not explicitly disclose the claimed bake hardenability is 40 MPa or more. 
Yasuhara teaches a steel similar to that of Kondo and Sawamura with a bake hardenability of at least 100 MPa in order to beneficially achieve a high strength after being formed into a desired shape (Col. 4 L. 36-44) which is within the claimed bake hardenability is 40 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the bake hardenability according to Yasuhara to the steel according to Kondo as modified by Sawamura in order to beneficially achieve a high strength after being formed into a desired shape as discussed above.  


Response to Arguments
Applicant’s arguments, see P. 5 Par. 4-6, filed 10/19/2021, with respect to the 35 U.S.C. 112 rejection of claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-5 has been withdrawn. 
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
The argument that the claimed microstructure of martensite-austenite constituents is different from the martensite and retained austenite according to Kondo is not convincing. The martensite and retained austenite according to Kondo encompasses the claimed martensite-austenite constituents 
The argument that Sawamura fails to teach the claimed microstructural features is not convincing. Sawamura is only relied upon for the claimed microstructural feature of a number of austenite structures having a diameter of 10 µm or more per a unit area is 1 x 104 /cm2  or less, including 0 /cm2, and is within the claimed austenite structures having a diameter of less than 10 µm. Sawamura teaches a microstructure of 80-98% ferrite and martensite, residual austenite, or a mixture thereof of 2-20% (Col. 2 L. 39-41) as well as bainite being included in addition to the ferrite (Col. 5 L. 15-17) though this material is not relied upon for the rejection, it does overlap the claimed sum of area ratios of the ferrite and the bainite is 97 to 99% and encompasses the claimed an area ratio of the martensite-austenite constituents is 1 to 3%.
The argument that Sawamura and Kondo cannot be combined is not convincing. Kondo and Sawamura both relate to steels with overlapping composition and microstructure and therefore relate to the same subject matter even if the steels were intended for different uses.
The argument that Sawamura fails to teach the claimed in the martensite-austenite constituents, a number of austenite structures having a diameter of 10 µm or more is 1x104/cm2 or less, including 0/cm2, and a number of austenite structures having a diameter of less than 10 µm is 1x108/cm2 or more is not convincing.
As discussed above, a mixture of martensite and austenite is considered to encompass the claimed martensite-austenite constituents, and the excerpt of Sawamura cited teaches the average 4/cm2 or less, since a grain diameter of more than 2 µm of residual austenite is not desired by Sawamura. The martensite in the mixture also being in the range of 0.1-2 µm has no impact on the size of the residual austenite still being within the claimed range.
The argument that Kondo does not teach the specification’s cooling process after an annealing process is not convincing. A person having ordinary skill in the art would apply the described cooling after annealing according to Kondo to the cooling prior to and following the coiling since the cooling prior to and following the coiling is not explicitly described by Kondo and a cooling is necessarily present due to the different temperature ranges of processing operations.
The argument that US Application No. 16/467,762 does not include nitrogen or formation of bainite is not convincing. 0.001-0.01% nitrogen is required (Claims 1,5) which is the same as the instant claims and bainite, while not explicitly included in the copending application’s claims, would be expected to flow naturally from the steel sheet according to the processing (Claim 5) which overlaps with the processing according to the instant specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736